DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, 21 and 22-23 (Previously Presented)
Claims 2-9, 11 and 14-20 (Original)
Claims 12-13 (Cancelled)

Allowable Subject Matter
Claims 1-11 and 14-23 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to: control a magnetic field strength generated by the electromagnet for alignment of a power-receiving coil of the wireless-chargeable device with respect to a power-transmitting coil of a wireless power supply device, determine a compatibility information related to the wireless power supply device and the wireless-chargeable device, control the magnetic field strength based on the determined compatibility information related to the wireless power supply device and the wireless-chargeable device, and control the magnetic field strength to generate a magnetic field that is in the opposite direction of the magnetic field of the wireless power supply device to repel the wireless power supply device if the determined compatibility 
Claims 2-11 and 14-20 are also allowed as they further limit allowed claim 1.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “a control circuit configured to control a magnetic field strength generated by an electromagnet of the wireless-chargeable device for alignment of a power- receiving coil of a wireless-chargeable device with respect to a power-transmitting coil of a wireless power supply device, wherein the control circuit is configured: to determine a compatibility information of the wireless-chargeable device and the wireless power supply device, to control the magnetic field strength based on the determined compatibility of the wireless-chargeable device and the wireless power supply device, and to control the magnetic field strength to generate a magnetic field that is in the opposite direction of the magnetic field of the wireless power supply device to repel the wireless power supply device, if the determined compatibility information indicates that the wireless-chargeable device and the wireless power supply device are incompatible.”, in combination with all other elements recited in claim 21.
Regarding claim 22, prior arts do not suggest or teach, among other claimed allowable features, “controlling a magnetic field strength generated by an electromagnet of the wireless-chargeable device for alignment of a power-receiving coil of a wireless-chargeable device with respect to a power-transmitting coil of a wireless power supply device, determining a compatibility information of the wireless-chargeable device and the wireless power supply device, controlling the magnetic field strength based on the  indicates that the wireless-chargeable device and the wireless power supply device are incompatible.”, in combination with all other elements recited in claim 22.
Claim 23 is also allowed as they further limit allowed claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 13, 2021